DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pgs. 8-13, filed 01/06/2022, with respect to the 35 USC 103 rejections have been fully considered but are not persuasive.
Applicant argues that the prior art of record fails to disclose, teach, or suggest “wherein data acquired by sensors of a same type are fused, and data in the data set are grouped depending on the different types of sensors acquiring the data;” and “performing obstacle detection based on the data set with detection methods respectively corresponding to the data acquired by the plurality of different types of sensors.” The Examiner respectfully disagrees.
Regarding the limitation “wherein data acquired by sensors of a same type are fused, and data in the data set are grouped depending on the different types of sensors acquiring the data;”, Applicant specifically argues that none of the prior art of record teach the above-recited limitation, asserting that one skilled in the art should understand that the terms “fuse” and “combine” are purportedly different terms, as “fusing two types of data may cause fusion failure that is the state of the data being modified by fusing, while combining two types of data would not change the state of the data per se”. However, the Examiner notes that Stent achieves sensor fusion in at least paragraph [0038], where it is disclosed that “the content from each of the image sensors 132A, 132B, 132C is converted into a common language, where the content from one of the image sensors 132A, 132B, 132C is in the same format and is combinable with the content from each of the remaining image sensors 132. For example, if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras, then the content would need to be in the same format or language in order to be combined.” Here, Stent clearly performs fusion of data rather than mere combination of data, as the format of the data from each of the image sensors is first converted into a common language in order to ensure that the content is combinable. Additionally, the Examiner notes that the limitation “wherein data acquired by sensors of a same type are fused” does not necessarily require that data acquired by sensors of a same type actively be fused as part of the method; as written, the limitation also encompasses the possibility that the data obtained from the sensors is received already fused.
Regarding the limitation “performing obstacle detection based on the data set with detection methods respectively corresponding to the data acquired by the plurality of different types of sensors”, Applicant argues that Bowers fails to teach such a limitation, as, purportedly “GPS receiver is not a sensor for sensing environment around the vehicle, which is clear to one skilled in the art”. The Examiner respectfully disagrees. It is the opinion of the Examiner that sensing the GPS coordinates of the vehicle does correspond to sensing the environment around the vehicle, particularly since Bowers relies upon monitoring data 272 (which may comprise auxiliary data such as GPS coordinates, see at least Col. 29 lines 25-37) which is used to reconstruct peri-collisional conditions, such as the kinematics of the host vehicle 102, as well as other vehicles 103 and 144 during, and/or after a collision. Under broadest reasonable interpretation, such a GPS receiver would amount to a sensor installed on a vehicle for sensing the environment around the vehicle, as determining the vehicle’s position within the environment would be considered an act of sensing the environment around the vehicle (i.e., an object’s position within an environment is a property of the environment). Applicant further argues that Stent purportedly teaches away from the technical solution of amended claim 1, as allegedly “data acquired by sensors of a same type are being fused, while data acquired by different types of sensors are merely grouped or combined (for example, not fused) for performing obstacle detection with different detection method”. The Examiner disagrees, and refers to paragraph [0038] of Stent, which discloses: “More specifically, the feature extractor is configured to reduce the content from each of the image sensors 132 into a representation of respective semantic content. That is, the content from each of the image sensors 132A, 132B, 132C is converted into a common language, where the content from one of the image sensors 132A, 132B, 132C is in the same format and is combinable with the content from each of the remaining image sensors 132. For example, if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras, then the content would need to be in the same format or language in order to be combined." In particular, the Examiner notes the language “if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras…” implies that such an arrangement need not be the case; indeed, paragraph [0030] of Stent indicates that “the image sensors 132 may all be of the same type”. Referring again to paragraph [0038], Stent clearly indicates that “the content from each of the image sensors 132A, 132B, 132C is converted into a common language” without first referencing the kind of the image sensors. Thus, from this teaching, Stent demonstrates that data acquired by sensors of a same type may be fused and that data acquired by sensors of different types may be fused. The act of conversion into a common language/format appears to be performed even if the sensors are of the same type; one of ordinary skill in the art would recognize that sensors of the same type may still obtain data in different formats.
Accordingly, the 35 USC 103 rejection of independent claims 1, 11, and 19 is upheld. Similarly, by virtue of their dependency, the 35 USC 103 rejections of the dependent claims is upheld under similar reasoning as independent claims 1, 11, and 19.

Claim Objections
Claims 1, 11, and 19 are objected to because of the following informalities:
In claim 1, “sensors installed on a vehicle for sensing environment around the vehicle” should be “sensors installed on a vehicle for sensing an environment around the vehicle”
In claim 11, “sensors installed on a vehicle for sensing environment around the vehicle” should be “sensors installed on a vehicle for sensing an environment around the vehicle”
In claim 19, “sensors installed on a vehicle for sensing environment around the vehicle” should be “sensors installed on a vehicle for sensing an environment around the vehicle”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to detecting obstacles. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgment, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of obstacle detection in the following limitations:
obtaining data acquired at a same time by a plurality of sensors…  for sensing environment…
combining the data acquired at the same time to obtain a data set corresponding to the time;
and data in the data set are grouped according to the different types of sensors acquiring the data;
and performing obstacle detection based on the data set with detection methods respectively corresponding to the data acquired by the plurality of different types of sensors, to obtain obstacle information.
The above-recited limitations establish the use of mental thought processes used for obstacle detection; these steps are readily performed mentally or with the assistance of pen and paper (e.g., using a spreadsheet or similar). Similarly, the combining and grouping of data is readily performed mentally or with the assistance of pen and paper. Obstacle detection could readily be performed based on the data set (e.g., via visual observation of the data). Further, the above-recited limitations establish the acquisition and transmission of data, amounting to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Further, such activity is claimed at a high level of generality and directed towards generic computing devices, as is discussed further below. This arrangement amounts to using a computer as a tool to perform an abstract idea. This concept has been considered ineligible as a mental process by the Courts (see MPEP 2106.05(f)).
Claim 1 does recite additional elements:
…a plurality of sensors installed on a vehicle…
… [sensing] around the vehicle;
wherein the plurality of sensors comprise a plurality of different types of sensors, and at least one type of sensors comprises at least two sensors;
wherein data acquired by sensors of a same type are fused,
These additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology; Pg. 7 lines 2-8 discloses that “the types of the sensors may be at least one of a laser radar, an ultrasonic radar, a millimeter wave radar, a camera, and the like.” That is, the technology used to implement the invention is not specific or integral to the claim. 
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)). Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Independent claims 11 and 19 are substantially parallel in scope to independent claim 1 and are rejected under similar reasoning as claim 1.
Regarding claim 2, which sets forth:
wherein the plurality of sensors are respectively installed at different positions of a body of the vehicle.
Such a recitation merely embellishes the abstract idea of obstacle detection by providing further detail as to where the sensors are installed on the vehicle. The placement of sensor on a vehicle is an activity well-known in the art. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 12 and 20 are substantially parallel in scope to claim 2 and are rejected under similar reasoning as claim 2.
Regarding claim 3, which sets forth:
wherein the obtaining data acquired at a same time by a plurality of sensors installed on a vehicle comprises: obtaining data acquired by the plurality of sensors at the same time at a preset time interval.
Such a recitation merely embellishes the abstract idea of obstacle detection by providing further detail as to the data acquisition process. Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Further, it is within the realm of possibility for one to mentally obtain data at a preset time interval. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 13 is substantially parallel in scope to claim 3 and is rejected under similar reasoning as claim 3.
Regarding claim 4, which sets forth:
wherein the obtaining data acquired at a same time by a plurality of sensors installed on a vehicle comprises: creating a data thread for each of the plurality of sensors,
wherein the data thread records data acquired by the sensor and acquisition time of the recorded data;
determining an acquisition time of the recorded data in the data thread for a preset sensor as a reference time;
and extracting data corresponding to the reference time from each data thread, and taking the extracted data as the data acquired at the same time.
Such a recitation merely embellishes the abstract idea of obstacle detection by providing further detail as to the data acquisition process. Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Further, it is within the realm of possibility to create such a data thread for each of the plurality of sensors mentally or with the assistance of pen and paper (e.g., spreadsheet). Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 14 is substantially parallel in scope to claim 4 and is rejected under similar reasoning as claim 4.
Regarding claim 5, which sets forth:
wherein before combining the data acquired at the same time, the method further comprises: converting a coordinate system for the data acquired by each of the plurality of sensors at the same time into a target coordinate system, according to a preset conversion relationship between the coordinate system and the target coordinate system.
The above recitation discloses coordinate system conversions which are readily performed mentally or with the assistance of pen and paper.  Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 15 is substantially parallel in scope to claim 5 and is rejected under similar reasoning as claim 5.
Regarding claim 6, which sets forth:
wherein the combining the data acquired at the same time to obtain a data set corresponding to the time comprises: determining data format of the data acquired by each of the plurality of sensors;
fusing data in a same data format,
and obtaining fused data in different data formats;
writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time, wherein the preset set includes each data format and a storage location corresponding to the data format.
The above recitation discloses data combination and fusion which is readily performed mentally or with the assistance of pen and paper (e.g., using a spreadsheet or similar).  Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 7 and 16 are substantially parallel in scope to claim 6 and are rejected under similar reasoning as claim 6.
Regarding claim 8, which sets forth:
wherein the combining the data acquired at the same time to obtain a data set corresponding to the time comprises: obtaining identification information corresponding to respective data;
and according to the identification information corresponding to respective data, writing the respective data into corresponding storage locations in a preset set, to obtain the data set corresponding to the time,
wherein the preset set includes each identification information and a storage location corresponding to the identification information.
The above recitation discloses transmission and storage of data which is readily performed mentally or with the assistance of pen and paper (e.g., using a spreadsheet or similar).  Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 9 and 17 are substantially parallel in scope to claim 8 and are rejected under similar reasoning as claim 8.
Regarding claim 10, which sets forth:
wherein the performing obstacle detection according to the data set to obtain obstacle information comprises: determining a detection method corresponding to each data in the data set according to a correspondence relationship between preset data formats and detection methods;
and detecting the data in the corresponding format by the determined detection method to obtain the obstacle information.
The above recitation discloses the determination of a correspondence relationship between data formats and detection methods and detecting the data in the corresponding format by the determined detection method to obtain obstacle information; such activities are readily performed mentally (e.g., via visual observation) or with the assistance of pen and paper.  Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 18 is substantially parallel in scope to claim 10 and is rejected under similar reasoning as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8-9, 11-12, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. (US 9,558,667 B2), hereinafter Bowers, in view of Stent et al. (US 2019/0130200 A1), hereinafter Stent.

Regarding claim 1, Bowers teaches an obstacle detecting method, comprising:
obtaining data acquired at a same time by a plurality of sensors installed on a vehicle for sensing environment around the vehicle;
Bowers teaches (Col. 5 lines 52-56): "FIG. 1 is a block diagram 100 depicting one embodiment of a collision detection system 101. The collision detection system 101 may be deployed within a ground vehicle 102, such as a car, truck, bus, or the like. The collision detecting system may comprise a sensing system 110..." Bowers further teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors…" Bowers even further teaches (Col. 14 lines 19-43): "The monitoring data 272 may include, but is not limited to... sensor data used by the collision detection system 101 (sensor information acquired using the sensing system 110...)..." Bowers still further teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Thus, because the intake module 1042 combines monitoring data 272 pertaining to the same time, and monitoring data 272 can include data from the sensing system 110, it follows that sensing system 110 can contain data from sensors pertaining to the same time (i.e., acquired at the same time).
wherein the plurality of sensors comprise a plurality of different types of sensors, and at least one type of sensors comprises at least two sensors;
Bowers teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, capacitive sensing systems, etc.), electro-optical sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems (e.g., cameras, image processing systems, stereoscopic cameras, etc.)..." Here, Bowers provides a plurality of types of sensors (e.g., electro-magnetic sensing systems, electro-optical sensing systems, imaging systems, etc.). Within these types of sensors, at least one type of sensors comprises at least two sensors, particularly in the case of imaging systems which are outright stated to contain multiple cameras.
combining the data acquired at the same time to obtain a data set corresponding to the time;
Bowers teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Thus, the intake module 1042 combines monitoring data 272 pertaining to the same time, thereby obtaining a data set corresponding to the time.
and data in the data set are grouped according to the different types of sensors acquiring the data;
Bowers teaches (Col. 6 lines 31-63): "The sensing system 110 may further comprise sensors for determining the kinematics of the vehicle 102 (e.g., "self-knowledge"). Accordingly, the sensing system may comprise one or more speedometers, accelerometers, gyroscopes, information receiving systems (e.g., Global Positioning System (GPS) receiver)..." Bowers further teaches (Col. 29 lines 25-37): "For example, the monitoring data 272 may comprise a time synchronization signal, time stamp, or other timing data, from which time indexing criteria may be determined. Similarly, the monitoring data 272 may comprise auxiliary data (e.g., GPS coordinates), from which location indexing information may be determined." Thus, auxiliary data in the data set (i.e., monitoring data 272) is grouped to contain GPS coordinates, which are known to be obtained by a Global Positioning System receiver.
and performing obstacle detection based on the data set with detection methods respectively corresponding to the data acquired by the plurality of different types of sensors, to obtain obstacle information.
Bowers teaches (Col. 14 lines 44 - 54): "The monitoring data 272 may be used to reconstruct peri-collisional conditions, such as the kinematics of vehicles 102, 103, and/or 144 before, during, and/or after a collision." As previously discussed by Bowers  (Col. 29 lines 25-37), monitoring data 272 may comprise auxiliary data. Bowers further teaches (Col. 1 lines 53-61): “Auxiliary data may comprise “self-knowledge”, such as vehicle size, orientation, position, speed, and so on. The auxiliary data ma comprise processed sensor data, such as speedometer readings, positioning system information, time information, and so on.” Thus, the monitoring data 272 would include data acquired by the plurality of different types of sensors which are then used to obtain obstacle information relating to the own vehicle and other vehicles before, during, and/or after a collision.
However, while Bowers does teach data fusion of sensor data (see at least Col. 5 lines 5-16), Bowers is silent regarding outright fusing data of sensors of a same type. Stent teaches systems and methods for actively re-weighting a plurality of image sensors based on content, comprising:
wherein data acquired by sensors of a same type are fused,
Stent teaches ([0038]): "The compressed version of the content may be calculated by a feature extractor such as a neural network. More specifically, the feature extractor is configured to reduce the content from each of the image sensors 132 into a representation of respective semantic content. That is, the content from each of the image sensors 132A, 132B, 132C is converted into a common language, where the content from one of the image sensors 132A, 132B, 132C is in the same format and is combinable with the content from each of the remaining image sensors 132. For example, if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras, then the content would need to be in the same format or language in order to be combined." Stent further teaches ([0030]): "In one embodiment, the image sensors 132 may all be of the same type..." Thus, Stent teaches fusion of sensor data where sensors may be all of the same type in addition to fusion of sensor data of different types of sensors.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers to incorporate the teachings of Stent to provide fusing data of sensors of a same type. Incorporating the teachings of Stent would be advantageous, as doing so ensures that fused data is of the same format. As recognized by Stent ([0037]-[0038]), the implementation of data fusing is a form of content compression; the act of content compression serves to beneficially discard irrelevant information while retaining relevant information.

Regarding claim 2, Bowers and Stent teach the aforementioned limitations of claim 1. Bowers further teaches:
the plurality of sensors are respectively installed at different positions of a body of the vehicle.
Bowers teaches (Col. 5 lines 52-56): "FIG. 1 is a block diagram 100 depicting one embodiment of a collision detection system 101. The collision detection system 101 may be deployed within a ground vehicle 102, such as a car, truck, bus, or the like. The collision detecting system may comprise a sensing system 110..." Bowers further teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, capacitive sensing systems, etc.), electro-optical sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems... The collision detection system 101 may further comprise sensors for determining the kinematics of the vehicle 102... the sensing system 110 may comprise one or more speedometers, accelerometers, gyroscopes, information receiving systems (e.g., Global Positioning System (GPS) receiver)..." While Bowers does not explicitly state that the sensors are installed at different positions of a body of the vehicle, one of ordinary skill in the art would recognize that at least some of the sensor systems used by Bowers would need to be installed at different positions of a body of the vehicle in order to perform their required duties. For instance, laser sensing systems would require placement on the body in such a manner that the laser is capable of sensing objects, while speedometers (typically an internal component) are positioned in such a manner that the speed of the vehicle is able to be monitored.

Regarding claim 5, Bowers and Stent teach the aforementioned limitations of claim 1. Bowers further teaches:
before combining the data acquired at the same time, the method further comprises: converting a coordinate system for the data acquired by each of the plurality of sensors at the same time into a target coordinate system, 
Bowers teaches (Col. 16 lines 49-60): "The processing module 120 of the collision detection system 101 may "fuse" the sensor data acquired by the sensing system 110… to develop a more complete and accurate model of the kinematics of the vehicle 204. Fusing the sensor data may comprise translating the sensor data into a common coordinate system and/or frame of reference..."
according to a preset conversion relationship between the coordinate system and the target coordinate system.
Bowers teaches (Col. 16 lines 6-11): "Vector quantities may be deconstructed into one or more component quantities; in a Cartesian coordinate system, a vector quantity may comprise x, y, and/or z component quantities; in a polar coordinate system, a vector quantity may comprise r, theta (range and angle), and/or z component quantities; and so on." One of ordinary skill in the art would recognize that the conversion between Cartesian and polar coordinate systems is a preset conversion relationship and is a routine and well-known practice. Bowers further teaches (Col. 6 lines 22-25): “Accordingly, kinematic information may be represented as component values, vector quantities, or the like, in a Cartesian coordinate system, a polar coordinate system, or the like.” Thus, Bowers can acquire sensor data in Cartesian or polar coordinate systems and is further capable of translating the sensor data into a common coordinate system (Col. 16 lines 49-60).

 Regarding claim 8, Bowers and Stent teach the aforementioned limitations of claim 5. Bowers further teaches:
the combining the data acquired at the same time to obtain a data set corresponding to the time comprises: obtaining identification information corresponding to respective data; 
Bowers teaches (Col. 13 lines 52-61): "Translating the sensor data 227 may further comprise aligning sensor data (e.g., aligning the sensor data 227 with sensor data acquired by the sensing system 110). Aligning may comprise time shifting and/or time aligning the sensor data 227 relative to other sensor data samples and/or streams. As such, aligning the sensor data 227 may comprise aligning time-stamped sensor data..." Thus, in order to align the sensor data, the time-stamp of sensor data is obtained.
and according to the identification information corresponding to respective data, writing the respective data into corresponding storage locations in a preset set, to obtain the data set corresponding to the time, 
Bowers teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Recall that monitoring data 272 can include sensor data acquired by the sensing system 110. Bowers further teaches (Col. 14 lines 19-23): "In some embodiments, the collision detection system 101 may be configured to provide and/or store monitoring data 272 to one or more persistent storage systems, such as the network-accessible service 154, persistent, machine-readable storage medium 152, or the like." Bowers even further teaches (Col. 29 lines 12-24): "Monitoring data 272 received at the monitoring service 1040 may be processed by an intake module 1042. The intake module 1042 may be configured to process and/or store monitoring data entries 1072A-N in a persistent storage 1054. The intake module 1042 may be further configured to index the monitoring data 1072A-N, by one or more index criteria, which may include, but are not limited to: time..."
wherein the preset set includes each identification information and a storage location corresponding to the identification information.
Bowers teaches (Col. 29 lines 12-24): "Monitoring data 272 received at the monitoring service 1040 may be processed by an intake module 1042. The intake module 1042 may be configured to process and/or store monitoring data entries 1072A-N in a persistent storage 1054. The intake module 1042 may be further configured to index the monitoring data 1072A-N, by one or more index criteria, which may include, but are not limited to: time... The index criteria may be stored in respective index entries 1073A-N. Alternatively, indexing criteria may be stored with the monitoring data entries 1072A-N."

Regarding claim 9, Bowers and Stent teach the aforementioned limitations of claim 1. Bowers further teaches:
the combining the data acquired at the same time to obtain a data set corresponding to the time comprises: obtaining identification information corresponding to respective data;
Bowers teaches (Col. 13 lines 52-61): "Translating the sensor data 227 may further comprise aligning sensor data (e.g., aligning the sensor data 227 with sensor data acquired by the sensing system 110). Aligning may comprise time shifting and/or time aligning the sensor data 227 relative to other sensor data samples and/or streams. As such, aligning the sensor data 227 may comprise aligning time-stamped sensor data..." Thus, in order to align the sensor data, the time-stamp identifying information of sensor data is obtained.
and according to the identification information corresponding to respective data, writing the respective data into corresponding storage locations in a preset set, to obtain the data set corresponding to the time,
Bowers teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Recall that monitoring data 272 can include sensor data acquired by the sensing system 110. Bowers further teaches (Col. 14 lines 19-23): "In some embodiments, the collision detection system 101 may be configured to provide and/or store monitoring data 272 to one or more persistent storage systems, such as the network-accessible service 154, persistent, machine-readable storage medium 152, or the like." Bowers even further teaches (Col. 29 lines 12-24): "Monitoring data 272 received at the monitoring service 1040 may be processed by an intake module 1042. The intake module 1042 may be configured to process and/or store monitoring data entries 1072A-N in a persistent storage 1054. The intake module 1042 may be further configured to index the monitoring data 1072A-N, by one or more index criteria, which may include, but are not limited to: time..."
wherein the preset set includes each identification information and a storage location corresponding to the identification information.
Bowers teaches (Col. 29 lines 12-24): "Monitoring data 272 received at the monitoring service 1040 may be processed by an intake module 1042. The intake module 1042 may be configured to process and/or store monitoring data entries 1072A-N in a persistent storage 1054. The intake module 1042 may be further configured to index the monitoring data 1072A-N, by one or more index criteria, which may include, but are not limited to: time... The index criteria may be stored in respective index entries 1073A-N. Alternatively, indexing criteria may be stored with the monitoring data entries 1072A-N."

Regarding claim 11, Bowers teaches a device, comprising:
one or more processors; 
Bowers teaches (Col. 8 lines 52-67): "The collision detection system 101 may further comprise a processing module 120, which may use the information acquired by the sensing system 110… to detect potential collisions. The processing module 120 may comprise one or more processors, including, but not limited to: a general-purpose microprocessor, a microcontroller, logic circuitry, an ASIC, an FPGA, PAL, PLD, PLA, and the like."
a storage for storing one or more programs,
Bowers teaches (Col. 8 lines 52-67): "The processing module 120 may further comprise volatile memory, persistent, machine-readable storage media 152 and the like. The persistent machine-readable storage media 152 may comprise machine-readable storage medium configured to cause the processing module 120 to operate and/or configure the sensing sytem 110 to coordinate with other collision detection systems..."
said one or more programs are executed by said one or more processors to enable said one or more processors to implement an obstacle detecting method,
Bowers teaches (Col. 8 lines 52-67): "The collision detection system 101 may further comprise a processing module 120, which may use the information acquired by the sensing system 110… The processing module 120 may further comprise volatile memory, persistent, machine-readable storage media 152 and the like. The persistent machine-readable storage media 152 may comprise machine-readable storage medium configured to cause the processing module 120 to operate and/or configure the sensing sytem 110 to coordinate with other collision detection systems..."
wherein the obstacle detecting method comprises: obtaining data acquired at a same time by a plurality of sensors installed on a vehicle for sensing environment around the vehicle;
Bowers teaches (Col. 5 lines 52-56): "FIG. 1 is a block diagram 100 depicting one embodiment of a collision detection system 101. The collision detection system 101 may be deployed within a ground vehicle 102, such as a car, truck, bus, or the like. The collision detecting system may comprise a sensing system 110..." Bowers further teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors…" Bowers even further teaches (Col. 14 lines 19-43): "The monitoring data 272 may include, but is not limited to... sensor data used by the collision detection system 101 (sensor information acquired using the sensing system 110...)..." Bowers still further teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Thus, because the intake module 1042 combines monitoring data 272 pertaining to the same time, and monitoring data 272 can include data from the sensing system 110, it follows that sensing system 110 can contain data from sensors pertaining to the same time (i.e., acquired at the same time).
wherein the plurality of sensors comprise a plurality of different types of sensors, and at least one type of sensors comprises at least two sensors;
Bowers teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, capacitive sensing systems, etc.), electro-optical sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems (e.g., cameras, image processing systems, stereoscopic cameras, etc.)..." Here, Bowers provides a plurality of types of sensors (e.g., electro-magnetic sensing systems, electro-optical sensing systems, imaging systems, etc.). Within these types of sensors, at least one type of sensors comprises at least two sensors, particularly in the case of imaging systems which are outright stated to contain multiple cameras.
combining the data acquired at the same time to obtain a data set corresponding to the time;
Bowers teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Thus, the intake module 1042 combines monitoring data 272 pertaining to the same time, thereby obtaining a data set corresponding to the time.
and data in the data set are grouped according to the different types of sensors acquiring the data;
Bowers teaches (Col. 6 lines 31-63): "The sensing system 110 may further comprise sensors for determining the kinematics of the vehicle 102 (e.g., "self-knowledge"). Accordingly, the sensing system may comprise one or more speedometers, accelerometers, gyroscopes, information receiving systems (e.g., Global Positioning System (GPS) receiver)..." Bowers further teaches (Col. 29 lines 25-37): "For example, the monitoring data 272 may comprise a time synchronization signal, time stamp, or other timing data, from which time indexing criteria may be determined. Similarly, the monitoring data 272 may comprise auxiliary data (e.g., GPS coordinates), from which location indexing information may be determined." Thus, auxiliary data in the data set (i.e., monitoring data 272) is grouped to contain GPS coordinates, which are known to be obtained by a Global Positioning System receiver.
and performing obstacle detection based on the data set with detection methods respectively corresponding to the data acquired by the plurality of different types of sensors, to obtain obstacle information.
Bowers teaches (Col. 14 lines 44 - 54): "The monitoring data 272 may be used to reconstruct peri-collisional conditions, such as the kinematics of vehicles 102, 103, and/or 144 before, during, and/or after a collision." As previously discussed by Bowers  (Col. 29 lines 25-37), monitoring data 272 may comprise auxiliary data. Bowers further teaches (Col. 1 lines 53-61): “Auxiliary data may comprise “self-knowledge”, such as vehicle size, orientation, position, speed, and so on. The auxiliary data ma comprise processed sensor data, such as speedometer readings, positioning system information, time information, and so on.” Thus, the monitoring data 272 would include data acquired by the plurality of different types of sensors which are then used to obtain obstacle information relating to the own vehicle and other vehicles before, during, and/or after a collision.
However, while Bowers does teach data fusion of sensor data (see at least Col. 5 lines 5-16), Bowers is silent regarding outright fusing data of sensors of a same type. Stent teaches systems and methods for actively re-weighting a plurality of image sensors based on content, comprising:
wherein data acquired by sensors of a same type are fused,
Stent teaches ([0038]): "The compressed version of the content may be calculated by a feature extractor such as a neural network. More specifically, the feature extractor is configured to reduce the content from each of the image sensors 132 into a representation of respective semantic content. That is, the content from each of the image sensors 132A, 132B, 132C is converted into a common language, where the content from one of the image sensors 132A, 132B, 132C is in the same format and is combinable with the content from each of the remaining image sensors 132. For example, if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras, then the content would need to be in the same format or language in order to be combined." Stent further teaches ([0030]): "In one embodiment, the image sensors 132 may all be of the same type..." Thus, Stent teaches fusion of sensor data where sensors may be all of the same type in addition to fusion of sensor data of different types of sensors.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers to incorporate the teachings of Stent to provide fusing data of sensors of a same type. Incorporating the teachings of Stent would be advantageous, as doing so ensures that fused data is of the same format. As recognized by Stent ([0037]-[0038]), the implementation of data fusing is a form of content compression; the act of content compression serves to beneficially discard irrelevant information while retaining relevant information.

Regarding claim 12, Bowers and Stent teach the aforementioned limitations of claim 11. Bowers further teaches:
the plurality of sensors are respectively installed at different positions of a body of the vehicle.
Bowers teaches (Col. 5 lines 52-56): "FIG. 1 is a block diagram 100 depicting one embodiment of a collision detection system 101. The collision detection system 101 may be deployed within a ground vehicle 102, such as a car, truck, bus, or the like. The collision detecting system may comprise a sensing system 110..." Bowers further teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, capacitive sensing systems, etc.), electro-optical sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems... The collision detection system 101 may further comprise sensors for determining the kinematics of the vehicle 102... the sensing system 110 may comprise one or more speedometers, accelerometers, gyroscopes, information receiving systems (e.g., Global Positioning System (GPS) receiver)..." While Bowers does not explicitly state that the sensors are installed at different positions of a body of the vehicle, one of ordinary skill in the art would recognize that at least some of the sensor systems used by Bowers would need to be installed at different positions of a body of the vehicle in order to perform their required duties. For instance, laser sensing systems would require placement on the body in such a manner that the laser is capable of sensing objects, while speedometers (typically an internal component) are positioned in such a manner that the speed of the vehicle is able to be monitored.

Regarding claim 15, Bowers and Stent teach the aforementioned limitations of claim 11. Bowers further teaches:
before combining the data acquired at the same time, the method further comprises: converting a coordinate system for the data acquired by each of the plurality of sensors at the same time into a target coordinate system,
Bowers teaches (Col. 16 lines 49-60): "The processing module 120 of the collision detection system 101 may "fuse" the sensor data acquired by the sensing system 110… to develop a more complete and accurate model of the kinematics of the vehicle 204. Fusing the sensor data may comprise translating the sensor data into a common coordinate system and/or frame of reference..."
according to a preset conversion relationship between the coordinate system and the target coordinate system.
Bowers teaches (Col. 16 lines 6-11): "Vector quantities may be deconstructed into one or more component quantities; in a Cartesian coordinate system, a vector quantity may comprise x, y, and/or z component quantities; in a polar coordinate system, a vector quantity may comprise r, theta (range and angle), and/or z component quantities; and so on." One of ordinary skill in the art would recognize that the conversion between Cartesian and polar coordinate systems is a preset conversion relationship and is a routine and well-known practice. Bowers further teaches (Col. 6 lines 22-25): “Accordingly, kinematic information may be represented as component values, vector quantities, or the like, in a Cartesian coordinate system, a polar coordinate system, or the like.” Thus, Bowers can acquire sensor data in Cartesian or polar coordinate systems and is further capable of translating the sensor data into a common coordinate system (Col. 16 lines 49-60).

Regarding claim 17, Bowers and Stent teach the aforementioned limitations of claim 11. Bowers further teaches:
the combining the data acquired at the same time to obtain a data set corresponding to the time comprises: obtaining identification information corresponding to respective data;
Bowers teaches (Col. 13 lines 52-61): "Translating the sensor data 227 may further comprise aligning sensor data (e.g., aligning the sensor data 227 with sensor data acquired by the sensing system 110). Aligning may comprise time shifting and/or time aligning the sensor data 227 relative to other sensor data samples and/or streams. As such, aligning the sensor data 227 may comprise aligning time-stamped sensor data..." Thus, in order to align the sensor data, the time-stamp of sensor data is obtained.
and according to the identification information corresponding to respective data, writing the respective data into corresponding storage locations in a preset set, to obtain the data set corresponding to the time,
Bowers teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Recall that monitoring data 272 can include sensor data acquired by the sensing system 110. Bowers further teaches (Col. 14 lines 19-23): "In some embodiments, the collision detection system 101 may be configured to provide and/or store monitoring data 272 to one or more persistent storage systems, such as the network-accessible service 154, persistent, machine-readable storage medium 152, or the like." Bowers even further teaches (Col. 29 lines 12-24): "Monitoring data 272 received at the monitoring service 1040 may be processed by an intake module 1042. The intake module 1042 may be configured to process and/or store monitoring data entries 1072A-N in a persistent storage 1054. The intake module 1042 may be further configured to index the monitoring data 1072A-N, by one or more index criteria, which may include, but are not limited to: time..."
wherein the preset set includes each identification information and a storage location corresponding to the identification information.
Bowers teaches (Col. 29 lines 12-24): "Monitoring data 272 received at the monitoring service 1040 may be processed by an intake module 1042. The intake module 1042 may be configured to process and/or store monitoring data entries 1072A-N in a persistent storage 1054. The intake module 1042 may be further configured to index the monitoring data 1072A-N, by one or more index criteria, which may include, but are not limited to: time... The index criteria may be stored in respective index entries 1073A-N. Alternatively, indexing criteria may be stored with the monitoring data entries 1072A-N."

Regarding claim 19, Bowers teaches a non-transitory storage medium (“machine-readable storage media 152”, Col. 8 lines 52-67) comprising computer-executable instructions (“machine-readable storage medium configured to cause the processing module 120 to operate”, Col. 8 lines 52-67), the computer-executable instructions, when executed by a computer processor (“processing module 120”, Col. 8 lines 52-67), being used to implement an obstacle detecting method, wherein the obstacle detecting method comprises:
obtaining data acquired at a same time by a plurality of sensors installed on a vehicle for sensing environment around the vehicle;
Bowers teaches (Col. 5 lines 52-56): "FIG. 1 is a block diagram 100 depicting one embodiment of a collision detection system 101. The collision detection system 101 may be deployed within a ground vehicle 102, such as a car, truck, bus, or the like. The collision detecting system may comprise a sensing system 110..." Bowers further teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors…" Bowers even further teaches (Col. 14 lines 19-43): "The monitoring data 272 may include, but is not limited to... sensor data used by the collision detection system 101 (sensor information acquired using the sensing system 110...)..." Bowers still further teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Thus, because the intake module 1042 combines monitoring data 272 pertaining to the same time, and monitoring data 272 can include data from the sensing system 110, it follows that sensing system 110 can contain data from sensors pertaining to the same time (i.e., acquired at the same time).
wherein the plurality of sensors comprise a plurality of different types of sensors, and at least one type of sensors comprises at least two sensors; 
Bowers teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, capacitive sensing systems, etc.), electro-optical sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems (e.g., cameras, image processing systems, stereoscopic cameras, etc.)..." Here, Bowers provides a plurality of types of sensors (e.g., electro-magnetic sensing systems, electro-optical sensing systems, imaging systems, etc.). Within these types of sensors, at least one type of sensors comprises at least two sensors, particularly in the case of imaging systems which are outright stated to contain multiple cameras.
combining the data acquired at the same time to obtain a data set corresponding to the time;
Bowers teaches (Col. 29 lines 60 - 64): "In some embodiments, the intake module 1042 may be configured to augment the monitoring data 272. For example, the intake module 1042 may be configured to combine monitoring data 272 pertaining to the same time and/or location (e.g., overlapping times and/or locations)..." Thus, the intake module 1042 combines monitoring data 272 pertaining to the same time, thereby obtaining a data set corresponding to the time.
and data in the data set are grouped according to the different types of sensors acquiring the data;
Bowers teaches (Col. 6 lines 31-63): "The sensing system 110 may further comprise sensors for determining the kinematics of the vehicle 102 (e.g., "self-knowledge"). Accordingly, the sensing system may comprise one or more speedometers, accelerometers, gyroscopes, information receiving systems (e.g., Global Positioning System (GPS) receiver)..." Bowers further teaches (Col. 29 lines 25-37): "For example, the monitoring data 272 may comprise a time synchronization signal, time stamp, or other timing data, from which time indexing criteria may be determined. Similarly, the monitoring data 272 may comprise auxiliary data (e.g., GPS coordinates), from which location indexing information may be determined." Thus, auxiliary data in the data set (i.e., monitoring data 272) is grouped to contain GPS coordinates, which are known to be obtained by a Global Positioning System receiver.
and performing obstacle detection based on the data set with detection methods respectively corresponding to the data acquired by the plurality of different types of sensors, to obtain obstacle information.
Bowers teaches (Col. 14 lines 44 - 54): "The monitoring data 272 may be used to reconstruct peri-collisional conditions, such as the kinematics of vehicles 102, 103, and/or 144 before, during, and/or after a collision." As previously discussed by Bowers  (Col. 29 lines 25-37), monitoring data 272 may comprise auxiliary data. Bowers further teaches (Col. 1 lines 53-61): “Auxiliary data may comprise “self-knowledge”, such as vehicle size, orientation, position, speed, and so on. The auxiliary data ma comprise processed sensor data, such as speedometer readings, positioning system information, time information, and so on.” Thus, the monitoring data 272 would include data acquired by the plurality of different types of sensors which are then used to obtain obstacle information relating to the own vehicle and other vehicles before, during, and/or after a collision.
However, while Bowers does teach data fusion of sensor data (see at least Col. 5 lines 5-16), Bowers is silent regarding outright fusing data of sensors of a same type. Stent teaches systems and methods for actively re-weighting a plurality of image sensors based on content, comprising:
wherein data acquired by sensors of a same type are fused,
Stent teaches ([0038]): "The compressed version of the content may be calculated by a feature extractor such as a neural network. More specifically, the feature extractor is configured to reduce the content from each of the image sensors 132 into a representation of respective semantic content. That is, the content from each of the image sensors 132A, 132B, 132C is converted into a common language, where the content from one of the image sensors 132A, 132B, 132C is in the same format and is combinable with the content from each of the remaining image sensors 132. For example, if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras, then the content would need to be in the same format or language in order to be combined." Stent further teaches ([0030]): "In one embodiment, the image sensors 132 may all be of the same type..." Thus, Stent teaches fusion of sensor data where sensors may be all of the same type in addition to fusion of sensor data of different types of sensors.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers to incorporate the teachings of Stent to provide fusing data of sensors of a same type. Incorporating the teachings of Stent would be advantageous, as doing so ensures that fused data is of the same format. As recognized by Stent ([0037]-[0038]), the implementation of data fusing is a form of content compression; the act of content compression serves to beneficially discard irrelevant information while retaining relevant information.

Regarding claim 20, Bowers and Stent teach the aforementioned limitations of claim 19. Bowers further teaches:
the plurality of sensors are respectively installed at different positions of a body of the vehicle.
Bowers teaches (Col. 5 lines 52-56): "FIG. 1 is a block diagram 100 depicting one embodiment of a collision detection system 101. The collision detection system 101 may be deployed within a ground vehicle 102, such as a car, truck, bus, or the like. The collision detecting system may comprise a sensing system 110..." Bowers further teaches (Col. 6 lines 31-63): "The sensing system 110 may comprise one or more active and/or passive sensors, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, capacitive sensing systems, etc.), electro-optical sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems... The collision detection system 101 may further comprise sensors for determining the kinematics of the vehicle 102... the sensing system 110 may comprise one or more speedometers, accelerometers, gyroscopes, information receiving systems (e.g., Global Positioning System (GPS) receiver)..." While Bowers does not explicitly state that the sensors are installed at different positions of a body of the vehicle, one of ordinary skill in the art would recognize that at least some of the sensor systems used by Bowers would need to be installed at different positions of a body of the vehicle in order to perform their required duties. For instance, laser sensing systems would require placement on the body in such a manner that the laser is capable of sensing objects, while speedometers (typically an internal component) are positioned in such a manner that the speed of the vehicle is able to be monitored.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers and Stent in view of Gupta et al. (US 2017/0190331 A1), hereinafter Gupta.

Regarding claim 3, Bowers and Stent teach the aforementioned limitations of claim 1. However, neither Bowers nor Stent outright teach obtaining data acquired by the plurality of sensors at the same time at a preset time interval. Gupta teaches a method and system for adaptive detection of a horn for an autonomous vehicle, comprising:
the obtaining data acquired at a same time by a plurality of sensors installed on a vehicle comprises: obtaining data acquired by the plurality of sensors at the same time at a preset time interval.
Gupta teaches ([0098]): "In accordance with an embodiment, the ECU 108 may be configured to capture a video stream of an area that surrounds the first vehicle 102a, by use of one or more of the image-capturing units 110a to 110d. The ECU 108 may be further configured to capture sensor data from the object detection device 224 of the first vehicle 102a. The captured video stream and the sensor data may be collectively referred to as the captured first sensor data... The first sensor data may be captured for a pre-determined time interval, such as “60 seconds”, subsequent to application of the horn at the first vehicle 102a."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Gupta to provide obtaining data acquired by the plurality of sensors at the same time at a preset time interval. Bowers and Gupta are directed towards similar pursuits (i.e., object/collision detection for vehicles and audio detection for vehicles respectively). As such, one of ordinary skill in the art would be motivated to combine the teachings of Bowers and Gupta, as doing so would allow the obstacle detecting method of Bowers to acquire data from the plurality of sensors across the same time interval. Capturing the data across a pre-determined time interval is advantageous, as it provides the system with a set of recorded data known to be associated with a given timeframe. Given that Bowers is concerned with grouping data according to time captured (Col. 29 lines 60-64), such an arrangement provides an additional reference point for combining data.

Regarding claim 13, Bowers and Stent teach the aforementioned limitations of claim 11. However, neither Bowers nor Stent outright teach obtaining data acquired by the plurality of sensors at the same time at a preset time interval. Gupta teaches a method and system for adaptive detection of a horn for an autonomous vehicle, comprising:
the obtaining data acquired at a same time by a plurality of sensors installed on a vehicle comprises: obtaining data acquired by the plurality of sensors at the same time at a preset time interval.
Gupta teaches ([0098]): "In accordance with an embodiment, the ECU 108 may be configured to capture a video stream of an area that surrounds the first vehicle 102a, by use of one or more of the image-capturing units 110a to 110d. The ECU 108 may be further configured to capture sensor data from the object detection device 224 of the first vehicle 102a. The captured video stream and the sensor data may be collectively referred to as the captured first sensor data... The first sensor data may be captured for a pre-determined time interval, such as “60 seconds”, subsequent to application of the horn at the first vehicle 102a."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Gupta to provide obtaining data acquired by the plurality of sensors at the same time at a preset time interval. Bowers and Gupta are directed towards similar pursuits (i.e., object/collision detection for vehicles and audio detection for vehicles respectively). As such, one of ordinary skill in the art would be motivated to combine the teachings of Bowers and Gupta, as doing so would allow the obstacle detecting method of Bowers to acquire data from the plurality of sensors across the same time interval. Capturing the data across a pre-determined time interval is advantageous, as it provides the system with a set of recorded data known to be associated with a given timeframe. Given that Bowers is concerned with grouping data according to time captured (Col. 29 lines 60-64), such an arrangement provides an additional reference point for combining data.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers and Stent in view of Nehmadi et al. (US 2018/0232947 A1), hereinafter Nehmadi, and in further view of Yang et al. (US 2017/0220854 A1), hereinafter Yang.

Regarding claim 4, Bowers and Stent teach the aforementioned limitations of claim 1. However, neither Bowers nor Stent outright teach creating a data thread for each of the plurality of sensors, wherein the data thread records data acquired by the sensor and acquisition time of the recorded data, and determining an acquisition time of the recorded data in the data thread for a preset sensor as a reference time. Nehmadi teaches a method and system for generating multidimensional maps of a scene using a plurality of sensors of various types, comprising:
the obtaining data acquired at a same time by a plurality of sensors installed on a vehicle comprises: creating a data thread for each of the plurality of sensors,
Nehmadi teaches ([0089]): "Sensor input streams may arrive at different times and from different spatial segments. It may be beneficial to realign multiple inputs from different sensors to common coordinates, taking position of the sensors and time of capture into account. For example, a front-facing camera FOV and time may be used as the reference point for a driving direction, while a LiDAR location and time may be used as the reference point for a model of the surrounding environment."
wherein the data thread records data acquired by the sensor and acquisition time of the recorded data;
Nehmadi teaches ([0089]): "Sensor input streams may arrive at different times and from different spatial segments. It may be beneficial to realign multiple inputs from different sensors to common coordinates, taking position of the sensors and time of capture into account. For example, a front-facing camera FOV and time may be used as the reference point for a driving direction, while a LiDAR location and time may be used as the reference point for a model of the surrounding environment."
determining an acquisition time of the recorded data in the data thread for a preset sensor as a reference time;
Nehmadi teaches Nehmadi teaches ([0089]): "Sensor input streams may arrive at different times and from different spatial segments. It may be beneficial to realign multiple inputs from different sensors to common coordinates, taking position of the sensors and time of capture into account. For example, a front-facing camera FOV and time may be used as the reference point for a driving direction, while a LiDAR location and time may be used as the reference point for a model of the surrounding environment."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Nehmadi to provide creating a data thread for each of the plurality of sensors, wherein the data thread records data acquired by the sensor and acquisition time of the recorded data, and determining an acquisition time of the recorded data in the data thread for a preset sensor as a reference time. Incorporating the teachings of Nehmadi beneficially allows for the monitoring of individual sensors. This is particularly advantageous, as sensor input streams can arrive at different times, as recognized by Nehmadi ([0089]). The data thread of Nehmadi beneficially considers the capture time of the sensor input streams, which would be of use in obtaining a data set associated with the capture time.
However, neither Bowers, Stent, nor Nehmadi outright teach extracting the data corresponding to the reference time from each data thread and taking the extracted data as the data acquired at the same time. Yang teaches temporal fusion of multimodal data from multiple data acquisition systems to automatically recognize and classify an action, comprising:
and extracting data corresponding to the reference time from each data thread,
Yang teaches ([0033]): "The system will then fuse 221 the extracted video features associated with a time period (which corresponds to at least one, but possibly many time spans, stamps, or instants) and the extracted data features that are associated with the same time period to create a fused feature representation for the time period."
and taking the extracted data as the data acquired at the same time.
Yang teaches ([0033]): "The system will then fuse 221 the extracted video features associated with a time period (which corresponds to at least one, but possibly many time spans, stamps, or instants) and the extracted data features that are associated with the same time period to create a fused feature representation for the time period."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers, Stent, and Nehmadi to incorporate the teachings of Yang to provide extracting the data corresponding to the reference time from each data thread and taking the extracted data as the data acquired at the same time. Bowers is already concerned with determining a data set associated with data captured at the same time. The implementation of Yang beneficially extracts data features associated with the given time to create a fused feature representation (i.e., a data set) associated with the time.

Regarding claim 14, Bowers and Stent teach the aforementioned limitations of claim 11. However, neither Bowers nor Stent outright teach creating a data thread for each of the plurality of sensors, wherein the data thread records data acquired by the sensor and acquisition time of the recorded data, and determining an acquisition time of the recorded data in the data thread for a preset sensor as a reference time. Nehmadi teaches a method and system for generating multidimensional maps of a scene using a plurality of sensors of various types, comprising:
the obtaining data acquired at a same time by a plurality of sensors installed on a vehicle comprises: creating a data thread for each of the plurality of sensors, 
Nehmadi teaches ([0089]): "Sensor input streams may arrive at different times and from different spatial segments. It may be beneficial to realign multiple inputs from different sensors to common coordinates, taking position of the sensors and time of capture into account. For example, a front-facing camera FOV and time may be used as the reference point for a driving direction, while a LiDAR location and time may be used as the reference point for a model of the surrounding environment."
wherein the data thread records data acquired by the sensor and acquisition time of the recorded data;
Nehmadi teaches ([0089]): "Sensor input streams may arrive at different times and from different spatial segments. It may be beneficial to realign multiple inputs from different sensors to common coordinates, taking position of the sensors and time of capture into account. For example, a front-facing camera FOV and time may be used as the reference point for a driving direction, while a LiDAR location and time may be used as the reference point for a model of the surrounding environment."
determining an acquisition time of the recorded data in the data thread for a preset sensor as a reference time;
Nehmadi teaches Nehmadi teaches ([0089]): "Sensor input streams may arrive at different times and from different spatial segments. It may be beneficial to realign multiple inputs from different sensors to common coordinates, taking position of the sensors and time of capture into account. For example, a front-facing camera FOV and time may be used as the reference point for a driving direction, while a LiDAR location and time may be used as the reference point for a model of the surrounding environment."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Nehmadi to provide creating a data thread for each of the plurality of sensors, wherein the data thread records data acquired by the sensor and acquisition time of the recorded data, and determining an acquisition time of the recorded data in the data thread for a preset sensor as a reference time. Incorporating the teachings of Nehmadi beneficially allows for the monitoring of individual sensors. This is particularly advantageous, as sensor input streams can arrive at different times, as recognized by Nehmadi ([0089]). The data thread of Nehmadi beneficially considers the capture time of the sensor input streams, which would be of use in obtaining a data set associated with the capture time.
However, neither Bowers, Stent, nor Nehmadi outright teach extracting the data corresponding to the reference time from each data thread and taking the extracted data as the data acquired at the same time. Yang teaches temporal fusion of multimodal data from multiple data acquisition systems to automatically recognize and classify an action, comprising:
and extracting data corresponding to the reference time from each data thread,
Yang teaches ([0033]): "The system will then fuse 221 the extracted video features associated with a time period (which corresponds to at least one, but possibly many time spans, stamps, or instants) and the extracted data features that are associated with the same time period to create a fused feature representation for the time period."
and taking the extracted data as the data acquired at the same time.
Yang teaches ([0033]): "The system will then fuse 221 the extracted video features associated with a time period (which corresponds to at least one, but possibly many time spans, stamps, or instants) and the extracted data features that are associated with the same time period to create a fused feature representation for the time period."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers, Stent, and Nehmadi to incorporate the teachings of Yang to provide extracting the data corresponding to the reference time from each data thread and taking the extracted data as the data acquired at the same time. Bowers is already concerned with determining a data set associated with data captured at the same time. The implementation of Yang beneficially extracts data features associated with the given time to create a fused feature representation (i.e., a data set) associated with the time.

Claims 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers and Stent in view of Karadeniz et al. (US 2020/0158876 A1), hereinafter Karadeniz, and in further view of Tyrrell et al. (US 2011/0166784 A1), hereinafter Tyrrell.

Regarding claim 6, Bowers and Stent teach the aforementioned limitations of claim 5. However, neither Bowers nor Stent outright teach determining the data format of the data acquired by each of the plurality of sensors. Karadeniz teaches intensity and depth measurements in time-of-flight sensors applied to an autonomous vehicle, comprising:
the combining the data acquired at the same time to obtain a data set corresponding to the time comprises: determining data format of the data acquired by each of the plurality of sensors;
Karadeniz teaches ([0009]): "As discussed herein, sensor data can be captured by one or more sensors… Further, the sensor can comprise a sensor computing device to determine a data format of the captured sensor data." ([0022]): "As discussed above, the one or more sensor system(s) 104 can determine the sensor data in various formats (e.g., a quadrature format, an intensity and depth format, and/or an unprojected format) using the one or more processors 106."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Karadeniz to provide determining the data format of the data acquired by each of the plurality of sensors. As recognized by Karadeniz ([0022]), one or more sensor system(s) can determine the sensor data in a variety of formats. Further, like Bowers, Karadeniz utilizes the plurality of sensors to form an understanding of the environment around the vehicle. Since the plurality of sensors may contain multiple sensors of the same type, determining the data format of the sensors would assist in identifying data produced from a particular type of sensor.
However, neither Bowers nor Karadeniz outright teach fusing data in a same data format, and obtaining fused data in different data formats. Stent further teaches:
fusing data in a same data format, and obtaining fused data in different data formats;
Stent teaches ([0038]): "The compressed version of the content may be calculated by a feature extractor such as a neural network. More specifically, the feature extractor is configured to reduce the content from each of the image sensors 132 into a representation of respective semantic content. That is, the content from each of the image sensors 132A, 132B, 132C is converted into a common language, where the content from one of the image sensors 132A, 132B, 132C is in the same format and is combinable with the content from each of the remaining image sensors 132. For example, if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras, then the content would need to be in the same format or language in order to be combined." Thus, in combination with the teachings of Karadeniz, the fused data would be combinable in various formats (e.g., quadrature format, intensity and depth format, unprojected format). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers, Stent, and Karadeniz to further incorporate the teachings of Stent to provide fusing data in a same data format, and obtaining fused data in different data formats. Further incorporating the teachings of Stent would be advantageous, as doing so ensures that fused data comprises data sources of the same data format. As recognized by Stent ([0038]), fusing data from sensors of different types would require that the content be in the same format in order to be combined.
However, neither Bowers, Stent, nor Karadeniz outright teach writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time, wherein the preset set includes each data format and a storage location corresponding to the data format. Tyrrell teaches methods and an apparatus for data collection and reporting applicable to a vehicle, comprising:
writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time,
Tyrrell teaches ([0015]): "The polling system 108 may signal the mobile device 100 to save a continuously streaming set of data over a period of time or it may periodically receive data. For example, in one embodiment, the polling system may be configured to receive a continuous feed of data from the antenna 112 comprising information such as GPS coordinates, time, and instantaneous vehicle speed. This data may be formatted in a particular format and saved to a unique file on the memory device 106 for later use and/or processing."
wherein the preset set includes each data format and a storage location corresponding to the data format.
Tyrrell teaches ([0015]): "The polling system 108 may signal the mobile device 100 to save a continuously streaming set of data over a period of time or it may periodically receive data. For example, in one embodiment, the polling system may be configured to receive a continuous feed of data from the antenna 112 comprising information such as GPS coordinates, time, and instantaneous vehicle speed. This data may be formatted in a particular format and saved to a unique file on the memory device 106 for later use and/or processing."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers, Stent, and Karadeniz to incorporate the teachings of Tyrrell to provide writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time, wherein the preset set includes each data format and a storage location corresponding to the data format. The feed of data of Tyrrell comprises information similar to the sensor data acquired by the plurality of sensors of Bowers (e.g., GPS data, instantaneous vehicle speed). As such, one would be motivated to incorporate the teachings of Tyrrell, as storing the data in corresponding storage locations beneficially provides a unique file for the particular data format, allowing the data to be retrieved for later use and/or processing, as recognized by Tyrrell ([0015]).

Regarding claim 7, Bowers and Stent teach the aforementioned limitations of claim 1. However, neither Bowers nor Stent outright teach determining the data format of the data acquired by each of the plurality of sensors. Karadeniz teaches intensity and depth measurements in time-of-flight sensors applied to an autonomous vehicle, comprising:
the combining the data acquired at the same time to obtain a data set corresponding to the time comprises: determining data format of the data acquired by each of the plurality of sensors;
Karadeniz teaches ([0009]): "As discussed herein, sensor data can be captured by one or more sensors… Further, the sensor can comprise a sensor computing device to determine a data format of the captured sensor data." ([0022]): "As discussed above, the one or more sensor system(s) 104 can determine the sensor data in various formats (e.g., a quadrature format, an intensity and depth format, and/or an unprojected format) using the one or more processors 106."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Karadeniz to provide determining the data format of the data acquired by each of the plurality of sensors. As recognized by Karadeniz ([0022]), one or more sensor system(s) can determine the sensor data in a variety of formats. Further, like Bowers, Karadeniz utilizes the plurality of sensors to form an understanding of the environment around the vehicle. Since the plurality of sensors may contain multiple sensors of the same type, determining the data format of the sensors would assist in identifying data produced from a particular type of sensor.
However, neither Bowers nor Karadeniz outright teach fusing data in a same data format, and obtaining fused data in different data formats. Stent further teaches:
fusing data in a same data format, and obtaining fused data in different data formats;
Stent teaches ([0038]): "The compressed version of the content may be calculated by a feature extractor such as a neural network. More specifically, the feature extractor is configured to reduce the content from each of the image sensors 132 into a representation of respective semantic content. That is, the content from each of the image sensors 132A, 132B, 132C is converted into a common language, where the content from one of the image sensors 132A, 132B, 132C is in the same format and is combinable with the content from each of the remaining image sensors 132. For example, if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras, then the content would need to be in the same format or language in order to be combined." Thus, in combination with the teachings of Karadeniz, the fused data would be combinable in various formats (e.g., quadrature format, intensity and depth format, unprojected format). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers, Stent, and Karadeniz to further incorporate the teachings of Stent to provide fusing data in a same data format, and obtaining fused data in different data formats. Further incorporating the teachings of Stent would be advantageous, as doing so ensures that fused data comprises data sources of the same data format. As recognized by Stent ([0038]), fusing data from sensors of different types would require that the content be in the same format in order to be combined.
However, neither Bowers, Stent, nor Karadeniz outright teach writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time, wherein the preset set includes each data format and a storage location corresponding to the data format. Tyrrell teaches methods and an apparatus for data collection and reporting applicable to a vehicle, comprising:
writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time,
Tyrrell teaches ([0015]): "The polling system 108 may signal the mobile device 100 to save a continuously streaming set of data over a period of time or it may periodically receive data. For example, in one embodiment, the polling system may be configured to receive a continuous feed of data from the antenna 112 comprising information such as GPS coordinates, time, and instantaneous vehicle speed. This data may be formatted in a particular format and saved to a unique file on the memory device 106 for later use and/or processing."
wherein the preset set includes each data format and a storage location corresponding to the data format.
Tyrrell teaches ([0015]): "The polling system 108 may signal the mobile device 100 to save a continuously streaming set of data over a period of time or it may periodically receive data. For example, in one embodiment, the polling system may be configured to receive a continuous feed of data from the antenna 112 comprising information such as GPS coordinates, time, and instantaneous vehicle speed. This data may be formatted in a particular format and saved to a unique file on the memory device 106 for later use and/or processing."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers, Stent, and Karadeniz to incorporate the teachings of Tyrrell to provide writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time, wherein the preset set includes each data format and a storage location corresponding to the data format. The feed of data of Tyrrell comprises information similar to the sensor data acquired by the plurality of sensors of Bowers (e.g., GPS data, instantaneous vehicle speed). As such, one would be motivated to incorporate the teachings of Tyrrell, as storing the data in corresponding storage locations beneficially provides a unique file for the particular data format, allowing the data to be retrieved for later use and/or processing, as recognized by Tyrrell ([0015]).

Regarding claim 16, Bowers and Stent teach the aforementioned limitations of claim 11. However, Bowers does not outright teach determining the data format of the data acquired by each of the plurality of sensors. Karadeniz teaches intensity and depth measurements in time-of-flight sensors applied to an autonomous vehicle, comprising:
the combining the data acquired at the same time to obtain a data set corresponding to the time comprises: determining data format of the data acquired by each of the plurality of sensors;
Karadeniz teaches ([0009]): "As discussed herein, sensor data can be captured by one or more sensors… Further, the sensor can comprise a sensor computing device to determine a data format of the captured sensor data." ([0022]): "As discussed above, the one or more sensor system(s) 104 can determine the sensor data in various formats (e.g., a quadrature format, an intensity and depth format, and/or an unprojected format) using the one or more processors 106."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Karadeniz to provide determining the data format of the data acquired by each of the plurality of sensors. As recognized by Karadeniz ([0022]), one or more sensor system(s) can determine the sensor data in a variety of formats. Further, like Bowers, Karadeniz utilizes the plurality of sensors to form an understanding of the environment around the vehicle. Since the plurality of sensors may contain multiple sensors of the same type, determining the data format of the sensors would assist in identifying data produced from a particular type of sensor.
However, neither Bowers nor Karadeniz outright teach fusing data in a same data format, and obtaining fused data in different data formats. Stent further teaches:
fusing data in a same data format, and obtaining fused data in different data formats;
Stent teaches ([0038]): "The compressed version of the content may be calculated by a feature extractor such as a neural network. More specifically, the feature extractor is configured to reduce the content from each of the image sensors 132 into a representation of respective semantic content. That is, the content from each of the image sensors 132A, 132B, 132C is converted into a common language, where the content from one of the image sensors 132A, 132B, 132C is in the same format and is combinable with the content from each of the remaining image sensors 132. For example, if one of the image sensors 132A was a depth sensor and the remaining sensors 132B, 132C were cameras, then the content would need to be in the same format or language in order to be combined." Thus, in combination with the teachings of Karadeniz, the fused data would be combinable in various formats (e.g., quadrature format, intensity and depth format, unprojected format). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers, Stent, and Karadeniz to further incorporate the teachings of Stent to provide fusing data in a same data format, and obtaining fused data in different data formats. Further incorporating the teachings of Stent would be advantageous, as doing so ensures that fused data comprises data sources of the same data format. As recognized by Stent ([0038]), fusing data from sensors of different types would require that the content be in the same format in order to be combined.
However, neither Bowers, Stent, nor Karadeniz outright teach writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time, wherein the preset set includes each data format and a storage location corresponding to the data format. Tyrrell teaches methods and an apparatus for data collection and reporting applicable to a vehicle, comprising:
writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time,
Tyrrell teaches ([0015]): "The polling system 108 may signal the mobile device 100 to save a continuously streaming set of data over a period of time or it may periodically receive data. For example, in one embodiment, the polling system may be configured to receive a continuous feed of data from the antenna 112 comprising information such as GPS coordinates, time, and instantaneous vehicle speed. This data may be formatted in a particular format and saved to a unique file on the memory device 106 for later use and/or processing."
wherein the preset set includes each data format and a storage location corresponding to the data format.
Tyrrell teaches ([0015]): "The polling system 108 may signal the mobile device 100 to save a continuously streaming set of data over a period of time or it may periodically receive data. For example, in one embodiment, the polling system may be configured to receive a continuous feed of data from the antenna 112 comprising information such as GPS coordinates, time, and instantaneous vehicle speed. This data may be formatted in a particular format and saved to a unique file on the memory device 106 for later use and/or processing."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers, Stent, and Karadeniz to incorporate the teachings of Tyrrell to provide writing the fused data in different data formats respectively into corresponding storage locations in a preset set, to obtain the data set corresponding to the time, wherein the preset set includes each data format and a storage location corresponding to the data format. The feed of data of Tyrrell comprises information similar to the sensor data acquired by the plurality of sensors of Bowers (e.g., GPS data, instantaneous vehicle speed). As such, one would be motivated to incorporate the teachings of Tyrrell, as storing the data in corresponding storage locations beneficially provides a unique file for the particular data format, allowing the data to be retrieved for later use and/or processing, as recognized by Tyrrell ([0015]).

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers and Stent in view of Sinha et al. (US 2018/0308026 A1), hereinafter Sinha.

Regarding claim 10, Bowers and Stent teach the aforementioned limitations of claim 1. However, neither Bowers nor Stent outright teach determining a detection method corresponding to each data in the data set according to a correspondence relationship between preset data formats and detection methods and detecting the data in the corresponding format by the determined detection method to obtain the obstacle information. Sinha teaches a risk analysis platform, comprising:
the performing obstacle detection according to the data set to obtain obstacle information comprises: determining a detection method corresponding to each data in the data set according to a correspondence relationship between preset data formats and detection methods;
Sinha teaches ([0058]): "In some implementations, risk analysis platform 210 may identify a file type and/or format associated with the data object, and determine a technique to standardize the data object based on the file type and/or format. For example, risk analysis platform 210 may implement... an object recognition technique... based on a file type and/or format of the data object."
and detecting the data in the corresponding format by the determined detection method to obtain the obstacle information.
Sinha teaches ([0058]): "In some implementations, risk analysis platform 210 may identify a file type and/or format associated with the data object, and determine a technique to standardize the data object based on the file type and/or format. For example, risk analysis platform 210 may implement... an object recognition technique... based on a file type and/or format of the data object." Implementing an object recognition technique serves to obtain obstacle information by recognizing the object.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Sinha to provide determining a detection method corresponding to each data in the data set according to a correspondence relationship between preset data formats and detection methods and detecting the data in the corresponding format by the determined detection method to obtain the obstacle information. It would be beneficial to incorporate the teachings of Sinha, as doing so allows for the standardization of data into a more useful form (in this case through object recognition), as recognized by Sinha ([0058]). Further, the data considered by Sinha includes ([0057]) image data, video data, and location data, all of which are encompassed by the types of sensors used by Bowers.

Regarding claim 18, Bowers and Stent teach the aforementioned limitations of claim 11. However, neither Bowers nor Stent outright teach determining a detection method corresponding to each data in the data set according to a correspondence relationship between preset data formats and detection methods and detecting the data in the corresponding format by the determined detection method to obtain the obstacle information. Sinha teaches a risk analysis platform, comprising:
the performing obstacle detection according to the data set to obtain obstacle information comprises: determining a detection method corresponding to each data in the data set according to a correspondence relationship between preset data formats and detection methods;
Sinha teaches ([0058]): "In some implementations, risk analysis platform 210 may identify a file type and/or format associated with the data object, and determine a technique to standardize the data object based on the file type and/or format. For example, risk analysis platform 210 may implement... an object recognition technique... based on a file type and/or format of the data object."
and detecting the data in the corresponding format by the determined detection method to obtain the obstacle information.
Sinha teaches ([0058]): "In some implementations, risk analysis platform 210 may identify a file type and/or format associated with the data object, and determine a technique to standardize the data object based on the file type and/or format. For example, risk analysis platform 210 may implement... an object recognition technique... based on a file type and/or format of the data object." Implementing an object recognition technique serves to obtain obstacle information by recognizing the object.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowers and Stent to incorporate the teachings of Sinha to provide determining a detection method corresponding to each data in the data set according to a correspondence relationship between preset data formats and detection methods and detecting the data in the corresponding format by the determined detection method to obtain the obstacle information. It would be beneficial to incorporate the teachings of Sinha, as doing so allows for the standardization of data into a more useful form (in this case through object recognition), as recognized by Sinha ([0058]). Further, the data considered by Sinha includes ([0057]) image data, video data, and location data, all of which are encompassed by the types of sensors used by Bowers.

	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chandy (US 2018/0107214 A1) teaches sensor fusion for autonomous driving transition control, including aligning fused state data in time. Ushani et al. (US 2019/0086549 A1) teaches a system and method for object detection using a probabilistic observation model, including the collection of data through multiple sensors via a stream of sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662